IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KIM W. BROWN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3706

U.S. BANK, N.A.,

      Appellee.

_____________________________/

Opinion filed October 4, 2016.

An appeal from the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

Kim W. Brown, pro se, Appellant.

Susan J. Silverman and Gary I. Gassel, Sarasota, for Appellee.




PER CURIAM.

      The only appealable order presented for this Court’s appellate review is the

Order Adopting Magistrate’s Recommendations, entered July 23, 2015. Because

Appellant has presented, and we find, no basis upon which the order may be

reversed, the order is AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.